Citation Nr: 1019213	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-41 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for right hand pain 
secondary to old fifth metacarpal/hamate fracture, currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The claims file was subsequently 
transferred to the New York RO for further handling.

In his December 2005 substantive appeal, the Veteran 
requested a hearing at his local RO.  The Veteran was 
notified at his known address in June 2006 of his hearing 
scheduled to take place in September 2006 at the New York RO.  
He did not appear for his hearing, and no request has been 
made to reschedule the hearing.

In January 2008, the Board remanded this matter for further 
development, which was to consist of: giving the Veteran 
notice as to the assignment of effective dates, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
requesting him to provide any additional evidence that might 
assist in substantiating the assignment of an earlier 
effective date; and readjudicating the claim.  The Board is 
satisfied that the action directed in its remand have been 
met with compliance, and is prepare to proceed with appellate 
consideration of the issue identified above.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for right 
hand pain secondary to old fifth metacarpal/hamate fracture 
was filed in October 2004.

2.  The Veteran is right-hand dominant.

3.  Since October 2003, the Veteran's right hand pain 
secondary to old fifth metacarpal/hamate fracture has been 
productive of right wrist dorsiflexion to 40 degrees, palmar 
flexion to 50 degrees, and decreased motion of the fourth and 
fifth fingers of the right hand; however, has not been 
productive of arthritis, ankylosis of the wrist or fingers, 
or loss of motion of the thumb, second finger, or third 
finger.


CONCLUSION OF LAW

The criteria for an increased rating for right hand pain 
secondary to old fifth metacarpal/hamate fracture, currently 
rated as 10 percent disabling, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5215-5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the assigned disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods during which the service-connected disability 
exhibits symptoms that would warrant different ratings for 
each distinct period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, the Veteran's claim was filed in 
October 2004.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the Veteran expressed in an October 2004 
statement that he is right-hand dominant.  His disability has 
been assigned a 10 percent disability rating pursuant to 
Diagnostic Code (DC) 5215.  Under that code, a schedular 
maximum disability rating of 10 percent is assigned for 
either the major (dominant) or minor (non-dominant) wrist, 
where the evidence demonstrates motion of the wrist that is 
limited to 15 degrees or less of dorsiflexion (also referred 
to as extension), or, palmar flexion that is limited in line 
with forearm.

The evidence in this case reflects that the Veteran underwent 
surgery for fusion of the fourth metacarpal joint on his 
right hand.  Subsequent physical therapy records through May 
1992 document ongoing complaints of pain, numbness, and 
tingling in the right hand.  Range of motion testing 
performed in May 1991 revealed right wrist dorsiflexion to 25 
degrees and flexion to 20 degrees.  At a June 1991 treatment, 
the Veteran was able to perform dorsiflexion to 22 degrees 
and flexion to 32 degrees.

At the Veteran's December 2004 VA examination, the Veteran 
reported pain in his right hand and wrist.  He stated that he 
was unable to close his right hand, hold objects with that 
hand, or write for long periods of time.  He related that he 
suffered flare-ups of pain which were brought on with damp 
weather.  According to the Veteran, he was unable to work due 
to these reported symptoms.  Examination of the right hand 
revealed tenderness over the dorsum of the fourth and fifth 
metacarpals and over the medial aspect of the fourth finger 
of the right hand.  No gap was noted between the tips of the 
thumb and fingers, or between the tips of the fingers and the 
proximal transverse crease of the palm.  Right hand strength 
was intact.  However, a mild deficit in grasp strength was 
present due to pain.  The examiner also noted that the fourth 
and fifth fingers did not participate in grasping objects.  
The Veteran was able to hold a pen adequately and was able to 
write.  Range of motion testing revealed right wrist 
extension (dorsiflexion) from zero to 40 degrees, flexion 
from zero to 50 degrees, radial deviation from zero to 20 
degrees, and ulnar deviation from zero to 30 degrees.  
Increased pain, which the Veteran rated as a six on a scale 
of ten, and mild increase in lack of endurance and weakness 
due to pain was observed in the right wrist and hand after 
five repetitions of motion.  No increase in fatigue was 
noted.  Overall, no flexion deformity which interferes with 
the function of the other fingers was observed.  An x-ray of 
the right hand revealed an old healed fracture of the fifth 
metacarpal bone, but no acute fracture, dislocation, 
arthritis, or other anomaly.  The Veteran was diagnosed with 
residual postoperative changes of the right hand and wrist.  
Although the examiner determined that the Veteran's right 
hand disorder affected his potential occupational function, 
he concluded that the Veteran continued to be employable for 
a light job.


Based upon the evidence in the claims file, the Veteran is 
not entitled to an increased rating for residuals secondary 
to old fifth metacarpal/hamate fracture.  At his VA 
examination, the Veteran demonstrated dorsiflexion of the 
right wrist to 40 degrees and flexion to 50 degrees.  Even 
with pain fully taken into consideration, there is no 
evidence of a disability picture commensurate to a limitation 
of right wrist dorsiflexion to 15 degrees or less, or palmar 
flexion that is limited in line with the forearm, given the 
extent of the demonstrated motion.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5201.  Further, on examination, no gaps were 
noted between the thumb and fingers, or between the 
fingertips of the fourth and fingers and the proximal 
transverse crease of the palm.  No ankylosis of the wrist or 
fingers is evident in the record, and none was noted at the 
Veteran's VA examination and hand x-rays of the same date.  
X-rays taken at the VA examination did not reveal 
abnormalities, other than a healed fracture of the fifth 
metacarpal bone.

The Board notes that DC 5214 provides for disability ratings 
in excess of 10 percent where the Veteran's disability is 
manifested by ankylosis of the wrist.  In cases where the 
evidence shows ankylosis of multiple and individual digits of 
the hands, DC 5216 through 5227 also provide for disability 
ratings greater than 10 percent. In the absence of evidence 
showing ankylosis of the wrist or fingers, however, these 
codes are inapplicable in this case.

Although DC 5228 and 5229 provide for schedular ratings in 
excess of 10 percent for loss of motion of the thumb, index 
(second) finger, and long (third) finger, the evidence in 
this case also does not demonstrate any such loss of motion.  
Accordingly, these codes are also not applicable.

DC 5230 contains diagnostic criteria for loss of motion of 
the ring (fourth) or little (fifth) finger.  This criteria 
does not, however, provide for a compensable rating for loss 
of motion in those fingers.

Despite the Veteran's assertions, as expressed in his October 
2004 statement and reported at his December 2004 VA 
examination, that he has been unable to work due to the 
symptoms in his hand, the medical evidence does not show that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation.  In the December 2004 VA examination report 
expresses that the Veteran remains employable for light work.  
Although the Veteran has also asserted that he has attempted 
light work, he has not identified the names of any such 
places of employment, time periods of employment, or 
elaborated upon the type of work that such employment 
entailed.  In short, the evidence does not corroborate the 
Veteran's claim that he has attempted to obtain or maintain 
light work.  Moreover, there is no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization since his 1991 surgery.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed.Cir. 2009)(The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate).   

Finally, with regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Francisco or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

As the evidence does not support a disability evaluation for 
the Veteran's service connected right hand pain secondary to 
old fifth metacarpal/hamate fracture in excess of 10 percent, 
this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Additionally, in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, in order to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  However, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) vacated Vazquez-
Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), 
580 F. 3d 1270 (Fed. Cir. 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and does not require 
VA to notify a veteran of the alternative diagnostic codes or 
of potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating in a December 2004 notice letter.  After 
the Veteran was afforded opportunity to respond to that 
letter, the Veteran's claim was initially adjudicated in a 
March 2005 rating decision.  In a March 2008 notice letter, 
which was issued following the Board's January 2008 remand, 
the Veteran was also notified of how a disability rating and 
an effective date for the award of benefits is assigned.  
Once again, the Veteran was provided a reasonable opportunity 
to respond to this letter before the matter was readjudicated 
in a March 2010 supplemental statement of the case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified VA treatment records have been obtained.

Additionally, the Veteran was afforded a VA examination in 
December 2004 which was performed by an examiner who reviewed 
the claims file.  The Board acknowledges the Veteran's April 
2005 request for a new VA examination, to be performed at a 
different VA facility.  In support of his request, the 
Veteran asserts his belief that the examination provided was 
not fair but does not elaborate as to the reasons for his 
assertion.  Although the December 2004 VA examination report 
comments that the Veteran was upset and showed easy anger 
during his examination, the examination report is not 
deficient nor are there any irregularities evident in the 
report.  Moreover, the Board notes that the evidence of 
record does not demonstrate any worsening of the Veteran's 
disorder.  Accordingly, a new VA examination is not warranted 
for purposes of this claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An increased rating for right hand pain secondary to old 
fifth metacarpal/hamate fracture, currently rated as 10 
percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


